Title: From George Washington to Tobias Lear, 5 September 1790
From: Washington, George
To: Lear, Tobias



Dear Sir,
Philadelphia Septr 5th 1790

After a pleasant Journey we arrived in this City about 2 O clock on thursday last. Tomorrow we proceed (if Mrs Washingtons health, for she has been much indisposed since she came here) towards Mount Vernon.
The House of Mr R. Morris had, previous to my arrival, been taken by the Corporation for my residence. It is the best they could get. It is, I believe, the best single House in the City; yet, without additions it is inadequate to the commodious accomodation of my family. These, I believe, will be made.
The first floor contains only two public Rooms (except one for the upper Servants). The second floor will have two public (drawing) Rooms, & with the aid of one room with the partition in it in the back building will be Sufficient for the accomodation of Mrs Washington & the Children, & their Maids—besides affording me a small place for a private Study & dressing Room. The third Storey will furnish you & Mrs Lear with a good lodging room—a public Office (for there is no place below for one) and two Rooms for the Gentlemen of the family. The Garret has four good Rooms which must serve Mr & Mrs Hyde (unless they should prefer the room over the wash House)—William—and such Servants as it may not be better to place in the addition (as proposed) to the Back Building. There is a room over the Stable (without a fire place, but by means of a Stove) may serve the Coachman & Postilions; and there is a smoke House, which, possibly, may be more useful to me for the accomodation of Servants than for Smoking of meat. The intention of the addition to the Back building is to provide a Servants Hall, and one or two (as it will afford) lodging rooms for the Servants; especially those who are coupled. There is a very good Wash House adjoining to the Kitchen (under one of the rooms already mentioned). There are good Stables, but for 12 Horses only, and a Coach House which will hold all my Carriages.

Speaking of Carriages—I have left my Coach to receive a thorough repair against I return (which I expect will happen before the first of December) and I request you will visit Mr Clark (into whose hands it is committed) often, to see it well done; & that I may not be disappointed in the time allowed him for the completion which is by the 25th of November. The Harness is also left with him, and he has my ideas also on this subject: generally they are, if the Wheel Harness (which I understand was left at New York) can be made complete, and to look as well as if it were New, then, and in that case, he is to make a set of Pole end Harness to suit them, both to be plated—but if this cannot be accomplished, the set is to be made entirely new, and in the best stile.
I have requested Colo. Biddle to take measures for laying in wood for me—this being, he thinks the proper time for doing it, and to draw upon you for the amount of Cost.
The pressure of business under which I laboured for several days before I left New-York, allowed me no time to enquire who, of the female Servants, it was proposed or thought advisable to remove here besides the Wives of the footmen—-namely James & Fidas. The Washer Women I believe are good, but as they, or one of them at least, has a family of Children, quere whether it is necessary to incumber the March, and the family afterwards, with them? I neither contradict or advise the measure, your own judgment, & the circumstances of the case must decide the point: but unless there is better reasons than I am acquainted with for bringing Mrs Lewis—her daughter—and their families along, they had better, I should conceive, be left: but as I never investigated the subject I will give no decisive opinion thereon.
As Mr Hyde some little time before I left New York expressed some dissatisfaction; signifying that he could neither enjoy under the conduct of the Servants the happiness he wished; or render those services he thought might be expected from him; it might be well for you, before I am at the expence of his removal, to know, decidedly, what his determination is, and his views with respect to a continuance. There can be no propriety in sadling me with the cost of his transportation, & that of his baggage, if he has it in contemplation to leave me at, or soon after his arrival. And I am the rather inclined to make this suggestion

now as time will allow you to scrutinize his accts & to form a good comparative view of them with Francis’. As a Steward, I am satisfied William (independent of the Woman, & what her Excellence is I really know not) would be full his equal—and I think the Dinners if the Cook had more Agency in the planning of them, would be better; at least more tasty—but this Mr or Mrs Hyde’s pride will not submit to. As I have got to the end of the Paper, and am tired, I shall only add that your letter of the 3d with its enclosures came safe—and that Mrs Washington joins me in best wishes for Mrs Lear & yourself—I am sincerely & Affectly Yrs

Go: Washington


P.S. In a fortnight or 20 days from this time it is expected Mr Morris will have removed out of the House—It is proposed to add Bow Windows to the two public rooms in the South front of the House—But as all the other apartments will be close & secure the sooner after that time you can be in the House with the furniture, the better, that you may be well fixed and see how matters go on during my absence.

